Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over KURAMI et al. (2016/0019358 A1) in view of Statgraphics Technologies, Inc. (https://www.youtube.com/watch?v=QmJyKWZh13M).
RE claim 1, Kurami teaches a medical information-processing system comprising:
a processing circuitry that display medical data in a display region provided in a screen, With reference to Fig. 1, the display screen (15) can collectively display examination values or measurement values of medical examinations and examination images [0033]. Fig. 6, illustrates the display screen (15) that include content display region (42) [0059].
and that performs, according to an operation with respect to the medical data, any one ofWith reference to Fig. 6, Kurami teaches the first display period can be changed by the screen scrolling operation in the horizontal direction [0061].
processing of changing a display range of the medical data while displaying an animation that shows a process of changing the display range of the medical data in the display region, andWith reference to Fig. 6, Kurami teaches the first display period can be changed by the screen scrolling operation in the horizontal direction [0061]. By the screen scrolling operation, the display range of medical information is changed, and accordingly, the display of year and month on the first time axis (47) is also changed [0061]. As taught by Statgraphics, a user can take the scroll bar and scroll back and forth which pans through the [graph] [3:00]. As can be demonstrated in the video, the data is animated in the fact that the user can see how the data 

    PNG
    media_image1.png
    409
    497
    media_image1.png
    Greyscale

Fig. 1 – The scroll bar is positioned to the far right

    PNG
    media_image2.png
    428
    524
    media_image2.png
    Greyscale

Fig. 2 – The scroll bar is now positioned to the far left and the data displayed reflects the new position.


	It would have been obvious before the effective filing date of the claimed invention that the data of Kurami would further scroll as the user performs the scrolling operation, as demonstrated by Statgraphics. This feature is well known in the art. It would be beneficial to provide the animation in order for the user to see how the data changes as the user changes the time range.
processing of displaying another medical data related to the medical data subject to the operation in a highlighted manner.The claim language recites “any one of”, limits the claim to needing only one of the limitations listed. Thus, Kurami in view of Statgraphics teaches limitation b1 and therefore, limitation b2 is null.

RE claim 2, Kurami teaches the limitations of claim 2 with the exception of zooming. However, Statgraphics teaches the ability to zoom in and out of a graph. As disclosed at [2:11], a graph can be zoomed in along one axis by pressing the expand button [2:31]

    PNG
    media_image3.png
    406
    496
    media_image3.png
    Greyscale

Fig. 3 – Before “expand” command.

    PNG
    media_image4.png
    427
    497
    media_image4.png
    Greyscale

Fig. 4 – After expand command. Take note of the change in x-axis values.


As demonstrated by the video, the graph is animated to show the before, during, and after the expand button is pressed. It is noted that the values of the x-axis has change to reflect to the zoom of the x-axis (said animation that shows the process from a display range before zoom-in/out to a display range after zoom-in/out). If the entire graph, where both axis are needed to be zoomed, the user can center the mouse where the user intends to zoom [1:49]. The user can roll the mouse wheel forward to zoom in on the graph [1:55], and zoom backward to zoom out (said animation that shows the process from a display range before zoom-in/out to a display range after zoom-in/out) [2:02].

    PNG
    media_image5.png
    406
    497
    media_image5.png
    Greyscale

Fig. 5 – Placing the mouse in the center of where the user intends to zoom.

    PNG
    media_image6.png
    408
    497
    media_image6.png
    Greyscale

Fig. 6 – Rolling the mouse wheel forwards to zoom into the entire graph, centered at the location of the mouse.


It would have been obvious before the effective filing date of the claimed invention to include the zoom feature of Statgraphics within the GUI of Kurami in order for the user of Kurami to view details of data easier (zooming in) or to see all the data in a bigger picture (zooming out).

RE claim 3, as taught in claim 1, Kurami teaches screen scrolling operation for changing the display range of medical information [0061]. As further taught by Statgraphics, a user can take the scroll bar and scroll back and forth which pans through the [graph] [3:00]. As can be demonstrated in the video, the data is animated in the fact that the user can see how the data pans back and forth as the user scrolls the x-axis. See Fig. 1 and Fig. 2 illustrating how the user sees a before shift and an end shift (said displays an animation that shows a process from a display region before sift to a display range after the shirt in the display region).

RE claim 6, Kurami teaches a setting screen (53) that allows a user to select “display” or “non-display” for a category [0065]. Thus, only the “display” items are shown on region (42). Furthermore, the user can select a collective display button (57), as shown in Fig. 9, to display all of the non-display setting items collectively while maintaining the setting content of the non-display setting items [0073]. As shown in Fig. 9, graphs G1 and G2 of the display setting items and the display the medical data subject to operation in a highlighted manner). 

RE claim 7, Kurami teaches a setting screen (53) that allows a user to select “display” or “non-display” for a category [0065]. Thus, only the “display” items are shown on region (42) (said hides data except the medical data subject to operation and another medical data related to the medical data).

RE claim 8, Kurami teaches medical record data in which medical information of a patient is recorded and stored in the medical record DB (16A) [0036]. Medical measurement values are included in the medical information [0037] along with the data and time of such examination data or a measurement data [0038]. GUI (31) can further display this data when called upon [0046]. Therefore, the medical information being stored in the DB (16A) provides a means for reviewing when selected (said record reproduction data that enables to reproduce processing performed with respect to the medical data according to an operation, associated with the medical data subject to operation). When selected, it is implied, it will be displayed on the GUI of Kurami (said reproduces the reproduction data recorded in an associated manner with the medical data, according to an operation with respect to the medical data).

RE claim 9, Kurami with reference to Fig. 1, system (10) includes a medical assistance server (11), a medical assistance client (12), a server group (13), and a network (14), and a network that communicably connects these to each other [0031]. The medical assistance client (12) is a terminal installed in each department (said plurality of apparatuses connected to a network). The client (12) functions as a viewer terminal for viewing the medical information [0032]. The client (12) also has a function of accessing the medical assistance server (11) to receive the distribution of the medical information of a patient and display the distributed medical information on a display screen (15) (said shares a display content of the screen with a plurality of apparatuses connected to a network) [0033].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KURAMI et al. (2016/0019358 A1) in view of Statgraphics Technologies, Inc. (https://www.youtube.com/watch?v=QmJyKWZh13M) as applied to claim 1, and in further view of ZALESKI et al. (2009/0055735 A1).

RE claim 4, as shown in Fig. 6 of Kurami, different medical data (G1, G2) can be display within region (42) (said medical data of different data types). Furthermore, the user can select the different medical data to display based on 
	Zaleski is made of record as teaching the art of display a plurality of medical parameters of a patient. As shown in Fig. 11, different panels are used to display different plots of medical data [0207]. Each panel comprises a single independent time axis along and/or with respect to which data is plotted (said displays respective pieces of medical data of different data types in different display regions provided in the identical screen) [0207].
It would have been obvious before the effective filing date of the claimed invention to modify the display of Kurami with the different panels of Zaleski because this would allow for multiple data of different parameters to be displayed at the same time. This allows for a “cross-sectional” view of the patient, from physiology to vitals to medications without requiring redundant selection of these or other panels within the display [Zaleski: 0133].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KURAMI et al. (2016/0019358 A1) in view of Statgraphics Technologies, Inc. (https://www.youtube.com/watch?v=QmJyKWZh13M) as applied to claim 1, and in further view of DAVIES et al. (2018/0292978 A1).

RE claim 5, Kurami teaches a setting screen (53) that allows a user to select “display” or “non-display” for a category [0065]. However, Kurami is silent to highlighting related medical data based on a selection of a data item.
medical data) [0029]. The display circuitry (24) displays some of the medical data on a plurality of presentation panels (50,52,54,56,58). Different presentation panels display data using different presentation formats [0033]. Each presentation panel is configured such that it may be individually manipulated by a user [0035]. With reference to Fig. 3, in response to a selection of a set of lab results (68) (said operation to select a specific element included in the medical data is received), the highlighting circuitry (28) searches the other views to find all references related to the selected item [0066-0067]. Related data can be highlighted (said processing circuitry displays medical data related to the specific element among medical data other than the medical data subject to the operation in a highlighted manner) [0068]. Any features of any of the presentation panels may be highlighted by the highlighting circuitry (28) [0078]. 
	It would have been obvious before the effective filing date of the claimed invention to highlight related data as taught by Davies within the display of Kurami as a means to express to the user related data on the same display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
2 July 2021